SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 01March2013  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits ﻿ 1 March 2013 LLOYDS BANKING GROUP PLC - BLOCK LISTING OF SHARES Application has been made to the UK Listing Authority and the London Stock Exchange for a block listing of 72,000,000 ordinary shares of 10p each in Lloyds Banking Group plc (the "Company"), comprising 64,000,000 shares for the Lloyds Banking Group Deferred Bonus Plan 2008 and 8,000,000 shares for The St. James's Place Partners Share Option Scheme (together the "Plans"). These shares are being allotted to trade on the London Stock Exchange and to be admitted to the Official List upon allotment pursuant to the Company's obligations under the Plans. Participants in the Plans have or will become entitled to these shares following the vesting of share awards or exercise of options. These shares will rank equally with the existing issued ordinary shares of the Company. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title: Investor Relations Director Date:01March 2013
